  Case 5:17-cv-00097-EKD-JCH Document 93-3 Filed 10/17/18 Page 1 of 6 Pageid#: 1102




                                             JOHN DOE 4
                                                        us
         SHENANDOAH VALLEY JUVENILE CENTER




                                              Deposition of
                                     Kelsey Rebecca Wong
                                             August 22, 2018




                                                                                     I
                                                                       ,,,=•
      REPORTING AND
    VIDEOCON~ERENCING
 Advancing 4~i1h Technology and ExCettenCe

                Sc~tcwide Covcralgc :n Yitgin~          Nat~onsl anti Intcrt~aaonal ScheduJit~g
590 Neff Avenuc, Suitt 2000                  1020 L~dnam Center, Suitt 002          205 34th 5trcet, #1601
Nar~isonbur~ VA 22801                          Charlott+esvillc, VA 22903        Virginia Beach,VA 23452
{544) 801-0288                                       {434) 296-3111                         (757} 227-4241
Case 5:17-cv-00097-EKD-JCH Document 93-3 Filed 10/17/18 Page 2 of 6 Pageid#: 1103
                         Deposition of Kelsey Rebecca Wong
                                  August 22, 2018


       1             IN THE UNITED STATES DISTRICT COURT

       2             FOR THE WESTERN DISTRICT OF VIRGINIA

       3                      HARRISONBURG DIVISION

       4

       5   JOHN DOE 4, et al., by and through )

       6   their next friend, NELSON LOPEZ,          )

       7   on behalf of themselves and all           )

       8   persons similarly situated,               )

       9                               Plaintiffs,) CASE NO.

      10   v.                                        ) 5:17-cv-0097

      11   SHENANDOAH VALLEY JUVENILE CENTER         )

      12   COMMISSION,                               )

      13                                 Defendant.)
                                                                caPY
      14

      15

      16              Deposition of KELSEY REBECCA WONG

      17                      Harrisonburg, Virginia

      18                    Wednesday, August 22, 2018

      19                            9:30 a.m.

      20                         Pages 1 - 225

      21             Reported by:     Karen L. Hart, RMR-CRR

      22

      23

      24

      25




  ~
  ~,n h~
  ~7U.l~
                               www-hartreporting.com
                           scheduling@hartreporting.com
                                                                        Toll Free
                                                                   (877) 907-4278
Case 5:17-cv-00097-EKD-JCH Document 93-3 Filed 10/17/18 Page 3 of 6 Pageid#: 1104
                       Deposition of Kelsey Rebecca Wong
                                August 22, 2018

                                                                          Page 92
    1    necessary if we can't set the expectation upfront.

    2    So they're posted throughout the facility based on

    3    the area where the child is.

    4            Q.    So what were the rules previously that you

    5    couldn't do?

    6           A.     There is a list of them on the previous

    7    resident orientation handbook.           I can't remember all

    8    of them.

    9            Q.    Can you give me some examples?

   10          A.      It's been a long time since I've seen

   11    them.

   12           Q.     When did this change take place?

   13          A.      We implemented the new behavioral

   14    management program in August of 2016.            We started

   15    redeveloping it in February of 2016.

   16          Q.      So is it still the case that, for example,

  X17    kids must walk through the hallways with their hands

   18    behind their back?

   19          A.      Uh-huh, yes.      Sorry.

   20          Q.      And what's the reason for that rule?

   21          A.      I think it's to maintain order in the

   22    hallways, to make sure that items on the wall -- just

   23    to maintain order in the hallways, I guess.

   24          Q.      What about the no talking at meals?

   25          A.      I think that is mainly a logistic reason,



  ~~'-~,n ht                  www•hartreporting.com                     Toll Free
   ~7U.II.                scheduling@hartreporting.com             (877) 907-4278
Case 5:17-cv-00097-EKD-JCH Document 93-3 Filed 10/17/18 Page 4 of 6 Pageid#: 1105
                       Deposition of Kelsey Rebecca Wong
                                August 22, 2018
                                                                         Page 105
     1     programs were the previous behavioral management

     2     program had prescribed consequences or prescribed

     3     amount of time in a room depending on the incident

     4     that occurred or the charge, I guess, and there

     5     weren't -- there were positive behavioral enforcers,

     6     but they were expecting kids to be able to think a

     7     little bit more long term and have delayed

     8     gratification, which most of the kids that we work

     9     with can't wait that long.       And so we wanted to

   10      provide more carrots for kids to have more positive

   11      behavioral incentives.

   12                  So we based our behavioral management

   13      program off of PBIS, the positive behavioral

   14      innovation support system, where you lay down a

  X 15     groundwork of behavioral expectations and then

   16      provide behavioral incentives not only daily but

   17      weekly, monthly, intermittent -- intermittently.

   18                  MS. LIEBERMAN:      Can I have this marked?

  ~i~':

   20                   (Wong Deposition Exhibit No. 14 was marked

   21      for identification and attached to the transcript.)

   22



   24            Q.    Ms. Wong, you have before you a document

   25      that has been marked as Wong Exhibit 14.           I wonder if



 ~~       n ~~
          U~
                              www•hartreporting.com
                          scheduling@hartreporting.com
                                                                        Toll Free
                                                                   (877) 907-4278
Case 5:17-cv-00097-EKD-JCH Document 93-3 Filed 10/17/18 Page 5 of 6 Pageid#: 1106
                            Deposition of Kelsey Rebecca Wong
                                      August 22, 2018

                                                                          Page 111
    1              Q.       As a disciplinary response?

    2              A.       Yes.

    3              Q.       And there are two kinds, short term and

    4         indefinite.     Short term is defined as less than eight

    5         hours.

    6              A.       I think it's up to 24 hours.       It says less

    7         than eight hours but could be up to 24 hours.

    8              Q.       Right.   Yes.   Thank you.

    9                       Is that still the facility's concept of

   10         short-term isolation?

   11              A.       We don't have a term for short-term

   12         isolation in the new behavioral management program.

   13              Q.       Is -- do you have -- well, we'll get to

   14         that in a minute.

   15                       The second is indefinite, duration of more

   16         than 24 hours but not to exceed 72.          Is that

  i ll        something that the facility still uses?

   18             A.        We don't have anything with that term for

   19         indefinite.

   20              Q.   And why did the facility decide to stop

   21         using a short-term and indefinite duration policy?

   22             A.        This is about the prescribed room time for

   23     a specific violation, and we wanted to move away from

   24         that because our idea is that kids will be more

   25         successful if they're in programming and returning



 ~~      n ~~
         U-
                                   www•hartreporting.com
                              scheduling@hartreporting.com
                                                                          Toll Free
                                                                     (877) 907-4278
Case 5:17-cv-00097-EKD-JCH Document 93-3 Filed 10/17/18 Page 6 of 6 Pageid#: 1107
                       Deposition of Kelsey Rebecca Wong
                                August 22, 2018
                                                            Page 112
    1     them to programming as soon as possible once they're

    2     calm.

    3             Q.   And in the old policy, it was a set time

    4     period they had to satisfy?

    5           A.     Yes.

    6             Q.   If you turn with me to the following page

    7     13, there should be some unnumbered pages with grids.

    8     Do you see those?

    9           A.     Yes.

   10           Q.     What are those?

   11           A.     This is a list of disciplinary measures

   12     used for violation of rules.

   13           Q.     And were these guidelines for staff?

   14           A.     Yes.

   Z5           Q.     And what were they intended to do?

   16           A.     To provide kind of a crosswalk of measures

   17     that can be used for offenses.

   18           Q.     It says which level of disciplinary

   19     measures will be used for a violation at the top.

   20           A.     Yes.

   21           Q.     Does that mean that staff were required to

   22     follow the designations in this grid?

   23           A.     They can follow any of the Xs.

   24           Q.     Or must they follow the Xs?

   25           A.     They should be following the Xs or



 ~      ,h h~
         U~~~
                              www•hartreporting.com
                          scheduling@hartreporting.com
                                                                        Toll Free
                                                                   (877) 907-4278
